DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 February 2022 has been entered.
Claims amended: 1, 4, 8-11 
Claims cancelled: none
Claims added: none 
Claims currently pending: 1-11
Response to Arguments
Applicant refers to the Advisory action mailed 7 February 2022 and "submits that amended independent claim 1 does not invoke any ambiguity issues". Examiner notes that the amended claim language differs from that addressed in the Advisory action and that Examiner agrees that the newly amended claim limitations are improved over those previously addressed. 
Applicant argues, in reference to the rejection under 35 U.S.C. §112, "Applicant submits that claim 3 does not recite 'the advertisement information' ". Examiner agrees and the grounds of rejection has been removed herein.
Applicant presents a description of Applicant's understanding of the invention of Imai regarding "a stuffed toy device" and argues Imai "does not teach or suggest identifying that an action performed by the stuffed toy device R1 has caused a degree of excitement of the user to be greater than a threshold value". This argument is piece-meal in nature as the grounds of rejection is based on a combination of references with Matsuyuki teaching the aspect of the determining a "degree of excitement" that is "greater than a threshold". In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant then argues, "Imai further does not teach or suggest transmitting request information to a server device that includes information regarding the action of the stuffed toy device R1 that has caused the degree of excitement of the user to be greater than the threshold value". This argument is moot in view of the new grounds of rejection presented herein, particularly the new reference of Irmler, which were necessitated by Applicant's amendments to the claims which added the "information regarding the action" of the "target object". 
Applicant refers to dependent claims 2, 4, and 7 and argues that the claims "are not taught, suggested or rendered obvious over the references cited in the Office Action based at least on the dependency on amended independent claim 1". This argument is moot in view of the new grounds of rejection presented herein which were necessitated by Applicant's amendments to the claims and has been addressed above. Applicant further states that each of these claims "separately recites subject matter not shown to be described or suggested by any of the cited references, whether taken individually or in combination". This argument is merely conclusory. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant refers to dependent claims 3, 6, and 9 and argues that the claims "are not taught, suggested or rendered obvious over the references cited in the Office Action based at least on the dependency on amended independent claim 1". This argument is moot in view of the new grounds of rejection presented herein which were necessitated by Applicant's amendments to the claims and has been addressed above. Applicant further states that each of these claims "separately recites subject matter not shown to be described or suggested by any of the cited references, whether taken individually or in combination". This argument is merely conclusory. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant refers to dependent claim 5 and argues that the claim "is not shown to be taught, suggested or rendered obvious over the references cited in the Office Action based at least on the dependency on amended independent claim 1". This argument is moot in view of the new grounds of rejection presented herein which were necessitated by Applicant's amendments to the claims and has been addressed above. Applicant further states that claim 5 "recites subject matter not shown to be described or suggested by any of the cited references, whether taken individually or in combination". This argument is merely conclusory. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
All other arguments have been considered and are not persuasive or are believed to have been addressed and therefore moot in view of the new grounds of rejection below.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 8 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 contains the limitation, "identify that the determined action caused the degree of excitement to be greater than the threshold value" and claims 8 and 10 contain similar limitations. The specification discusses sending a request for information that includes "behavior information" and that this information is "an action such as 'wave of hand', 'jumping', or 'running' of a character when the surrounding degree of excitement exceeds a threshold value and a request is issued" in 0082 and Table 8. The disclosure in the specification does not support an active step of identifying that the "determined action" (i.e., "behavior information") caused "the degree of excitement to be greater than the threshold value". This specification, in at least 0079-0082, merely takes a snapshot of the behavior at a point of the threshold being exceeded. There is no separate active determination of a specific action that caused the threshold to be exceeded; the two are merely correlated in the request message. Paragraph 0088 specifically notes, "Here, the request information to be transmitted to the server 2-1a includes action (action analysis result analyzed in step S315) indicating an action of the character (target object) upon detecting the excitement". Therefore, the specification does not support the language of the claim limitation. 
Claim Rejections - 35 USC § 101
           35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Step 1: Claims 1-7, and 8 and 9 are directed towards a system. Claim 10 is directed towards a method. Claim 11 is directed towards a method. Thus, these claims, on their face, are directed to one of the statutory categories of 35 U.S.C. § 101.
Step 2A - Prong 1: Claims 1-11 include the abstract idea of sending request information in response to determining that a user has exceeded a degree of excitement threshold. Using Claim 1 as an example for specific analysis, the claim limitations that comprise the abstract idea are paraphrased as (additional elements are denoted with strike-through text): 

detect first data based on a contact of a user with a target object;
and detect second data based on a motion of the target object,



determine a degree of excitement of the user based on the detected first data;
determine the degree of excitement is greater than a threshold value;
determine, based on the detected second data, an action performed by the target object;
identify that the determined action caused the degree of excitement to be greater than the threshold value;
control, based on the determination that the degree of excitement is greater than the threshold value, the communication unit to transmit a specific request to 
and control, based on the determination that the degree of excitement is greater than the threshold value and the identification, the communication unit to transmit request information to
wherein the request information comprises information regarding the determined action that caused the degree of excitement to be greater than the threshold value, information regarding the degree of excitement, and information regarding an issuance date and time of the specific request.
This abstract idea is grouped within at least Methods Of Organizing Human Activity and is similar to the concept of (commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors business relations) OR (managing personal behavior or relationships or interactions between people including social activities teaching, and following rules or instructions) and Mental Processes and is similar to the concept of (concepts performed in the human mind (including an observation, evaluation, judgement, opinion) grouping of abstract ideas. 
(See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
Step 2A - Prong 2: This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) merely use(s) a computer as a tool to perform an abstract idea and/or generally link(s) the use of a judicial exception to a particular technological environment. The elements in question are identified above and discussed in the next paragraph. The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims also recite an ordered combination that describes an environment with a communication device (with "units" that encapsulate functionality), a server, and a user terminal. Although this environment is technical in nature, the combination amounts to generally linking the use of the abstract idea to a particular technological environment or field of use (MPEP 2106.05(h)). The ordered combination offers nothing more than employing a configuration of computer devices and computer functions of the abstract idea itself. The claims do not amount to a practical application, similar to how limiting the abstract idea in Flook to petrochemical and oil-refining industries was insufficient. Simply put, all the claims add to an arrangement of generic devices are the steps of the abstract idea itself.
Step 2B: This The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of: 
using a "detection unit", attached to a "target object" is similar to electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition) and the generically cited "detection unit" is nothing more than using a computer to determine a person's excitement level and their actions which constitutes automating mental tasks, Benson, 409 U.S. at 65‐67; Bancorp, 687 F.3d at 1275; CyberSource, 654 F.3d at 1375;
using a "a communication unit" to transmit data over an unspecified medium comprises receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information);
using a "a control unit" is similar to performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) and electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log);
using a "a terminal device", and "a server device" to receive data is similar to receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information) and electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).
As such the claims, as currently written, utilize well-understood, routine, and conventional elements to perform the steps of the abstract idea and amount to no more than using a computer or processor to automate and/or implement the abstract idea.  These functions correspond to the actions required to perform the abstract idea. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
Additional Independent Claims: The analysis of claim 1 is applicable to the additional independent claims 8, 10 and 11 as these additional claims comprise alternate embodiments that implement the same steps of the claim analyzed above. Claims 8 and 11 contain extra-solution activity of generating visualization information based on the request information, which is itself an abstract idea.
Dependent claims 2-7 and 9 further describe the abstract idea. Claims 2-4 further describe the abstract idea by detailing further information included in the "request information". Claim 5 slightly modifies the abstract idea to indicate an average degree of excitement for a nearby group of terminal users which still comprises the abstract idea itself. Claim 6 uses a "position information detection unit" to gather position/location data which is similar to automating mental tasks, Benson, 409 U.S. at 65‐67; Bancorp, 687 F.3d at 1275; CyberSource, 654 F.3d at 1375 and receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information). Claims 7 and 9 controls the display of information (e.g., an advertisement) on a display device which is similar to receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information). Thus, the dependent claims further describe the abstract idea and the use of the processor or computer system to automate or implement the abstract idea. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the use of the computer in each step does no more than employ the computer as a tool to carry out functions corresponding to the acts performed in the abstract idea. Merely applying instructions by reciting the computing structure as a tool to implement the claimed limitations (see MPEP 2106.05(f)) or merely linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2016.05(h)), does not server to provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.
A Note on the Format of the Prior Art Rejections
The prior art rejections below contain strikethrough markings of the limitations (e.g. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 7, 8, 10, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imai et al. (JP 2014-115897 A) in view of Matsuyuki et al. (EP 3 223 214 A1) in view of Irmler et al. (Pub. #: US 2014/0358263 A1).
Claim 1:
A communication device, comprising: a detection unit configured to detect first data based on a contact of a user with a target object;
(Imai: 0024, 0025, 0040, 0045)

wherein the communication device is attachable to the target object;
(Imai: 0024-0027, 0045)
a communication unit; and a control unit configured to:
(Imai: 0040-0048)
determine a degree of excitement of the user based on the detected first data; 
(Imai: 0030, 0058, 0063-0067, 0088, 0099)





As for "determine the degree of excitement is greater than a threshold value;  control, based on the determination the degree of excitement is greater than the threshold value 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the user excitement determination of Imai with the threshold comparison features of Matsuyuki. Motivation to do so comes from the reference to Imai in paragraph 0003 of Matsuyuki and the fact that both references are directed towards systems that determine a user's excitement/engagement/attention level using at least in part a contact sensor (Matsuyuki : 0003).
As for, "wherein the request information comprises 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Imai by applying the technique of sending a request with time and date information. Motivation to do so comes from the knowledge of one of ordinary skill in the art that recording the time at the original source device may provide a more accurate time if there are network/processing delays.
As for, "and detect second data based on a motion of the target object", "control, based on the the target object". That is, Imai teaches the object detecting a user's actions, but does not appear to specify determining an action of the target device using a sensor. However, Irmler teaches a system the utilizes sensors on an object (i.e., a "walk-around character" in costume) to detect the actions of the object in order to trigger events in at least 0008, 0009, 0020-0026.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Imai by applying the technique of detecting the motion of an object with attached sensors as taught by Irmler to the user action detection portion of Imai. Motivation to combine Imai with Irmler comes from desire to trigger actions associated with a costumed mascot without having the wearer speak while being easy for the performer to operate (Irmler: 0007).
Claim 2:
wherein the specific request is a request for participation in a social media group.
(Imai: 0035, 0105, 0106)
Claim 4:
wherein the request information further comprises at least one of issuance position information indicating a position of the communication device upon issuance of the specific request, an ID of the target object, or an ID of advertisement information.
(Imai: the request include information regarding an ID of advertisement information in at least 0055, 0079)
Claim 7:
wherein the target object includes a display device configured to display content, and the control unit is further configured to: 
(Imai: 0013, 0047)
control the communication unit to transmit information related to the content displayed on the display device to the server device.
(Imai: 0055, 0068, 0073-0077)
Claim 8:
 A server device, comprising: a communication unit configured to receive request information from a communication device that is attached to a target object, wherein the communication device:
(Imai: 0024-0027, 0045)
detects first data based on a contact of a user with the target object, 

determines a degree of excitement of the user based on the detected first data,
(Imai: 0024, 0025, 0040, 0045)





and a control unit configured to generate visualization information based on the request information.
(Imai: 0013)
As for "determine the degree of excitement is greater than a threshold value;  control, based on the determination the degree of excitement is greater than the threshold value does not appear to make explicit comparing a degree of excitement to a threshold on the device and in response sending the request for information. However, Matsuyuki teaches determining a user's attention level and when that level exceeds a threshold performing a request for content in at least 0053, 0126, 0130, 0154, and 0168.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the user excitement determination of Imai with the threshold comparison features of Matsuyuki. Motivation to do so comes from the reference to Imai in paragraph 0003 of Matsuyuki and the fact that both references are directed towards systems that determine a user's excitement/engagement/attention level using at least in part a contact sensor (Matsuyuki: 0003).
As for, "wherein the request information comprises 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Imai by applying the technique of sending a request with time and date information. Motivation to do so comes from the knowledge of one of ordinary skill in the art that recording the time at the original source device may provide a more accurate time if there are network/processing delays.
As for, "and detect second data based on a motion of the target object", "control, based on the action that caused the degree of excitement to be greater than the threshold value": Imai teaches detecting a user's "action" via a sensor in at least 0086-0088 and teaches sending information regarding a user's action that caused an "content request" in at least 0089-0094, but does not appear to specify detecting "an action performed by the target object" itself based on "a motion of the target object". That is, Imai teaches the object detecting a user's actions, but does not appear to specify determining an action of the target device using a sensor. However, Irmler teaches a system the utilizes sensors on an object (i.e., a "walk-around character" in costume) to detect the actions of the object in order to trigger events in at least 0008, 0009, 0020-0026.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Imai by applying the technique of detecting the motion of an object with attached sensors as taught by Irmler to the user action detection portion of Imai. Motivation to combine Imai with Irmler comes from desire to trigger actions associated with a costumed mascot without having the wearer speak while being easy for the performer to operate (Irmler: 0007).
Claim 10:
A non-transitory computer-readable medium having stored thereon computer-executable instructions which, when executed by a processor, cause the processor to execute operations, the operations comprising: detecting first data based on a contact of a user with a target object;
(Imai: 0024, 0025, 0040, 0045)

determining a degree of excitement of the user based on the detected first data;
(Imai: 0030, 0058, 0063-0067, 0088, 0099)






As for "determining the degree of excitement is greater than a threshold value; controlling, based on the determination the degree of excitement is greater than the threshold value, transmission of a specific request to a terminal device of the user; and controlling, based on the determination the degree of excitement is greater than the threshold value, transmission of request information to a server device": Imai does not appear to make explicit comparing a degree of excitement to a threshold on the device and in response sending the request for information. However, Matsuyuki teaches determining a user's attention level and when that level exceeds a threshold performing a request for content in at least 0053, 0126, 0130, 0154, and 0168.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the user excitement determination of Imai with the threshold comparison features of Matsuyuki. Motivation to do so comes from the reference to Imai in paragraph 0003 of Matsuyuki and the fact that both references are directed towards systems that determine a user's excitement/engagement/attention level using at least in part a contact sensor (Matsuyuki : 0003).
As for, "wherein the request information comprises request information. However, Imai teaches a technique of sending from an intermediary "content transmitting /receiving means" a content request along with "time information" to an "information source determining means 207" in at least 0132. Additionally, Imai teaches that the content providing apparatus maybe included within the stuffed device in at least 0052.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Imai by applying the technique of sending a request with time and date information. Motivation to do so comes from the knowledge of one of ordinary skill in the art that recording the time at the original source device may provide a more accurate time if there are network/processing delays.
As for, "and detect second data based on a motion of the target object", "control, based on the 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Imai by applying the technique of detecting the motion of an object with attached sensors as taught by Irmler to the user action detection portion of Imai. Motivation to combine Imai with Irmler comes from desire to trigger actions associated with a costumed mascot without having the wearer speak while being easy for the performer to operate (Irmler: 0007).
Claim 11:
A control method, comprising: receiving, by a processor, request information through a communication unit from a communication device that is attached to a target object, wherein the communication device:
(Imai: 0024-0027, 0045)
detects first data based on a contact of a user with the target object, 

determines a degree of excitement of the user based on the detected data,
(Imai: 0024, 0025, 0040, 0045)





and generating, by the processor, visualization information based on the request information.
(Imai: 0013)
As for "determine the degree of excitement is greater than a threshold value;  control, based on the determination the degree of excitement is greater than the threshold value, the communication unit to transmit a specific request to a terminal device of the user; and control, based on the determination the degree of excitement is greater than the threshold value, the communication unit to transmit request information to a server device": Imai does not appear to make explicit comparing a degree of excitement to a threshold on the device and in response sending the request for information. However, Matsuyuki teaches determining a user's attention level and when that level exceeds a threshold performing a request for content in at least 0053, 0126, 0130, 0154, and 0168.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the user excitement determination of Imai with the threshold comparison features of Matsuyuki. Motivation to do so comes from the reference to Imai in paragraph 0003 of Matsuyuki  and the fact that both references are directed towards systems that determine a user's excitement/engagement/attention level using at least in part a contact sensor (Matsuyuki : 0003).
As for, "wherein the request information comprises 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Imai by applying the technique of sending a request with time and date information. Motivation to do so comes from the knowledge of one of ordinary skill in the art that recording the time at the original source device may provide a more accurate time if there are network/processing delays.
As for, "and detect second data based on a motion of the target object", "control, based on the user;" and "wherein the request information comprises information regarding the determined action that caused the degree of excitement to be greater than the threshold value": Imai teaches detecting a user's "action" via a sensor in at least 0086-0088 and teaches sending information regarding a user's action that caused an "content request" in at least 0089-0094, but does not appear to specify detecting "an action performed by the target object" itself based on "a motion of the target object". That is, Imai teaches the object detecting a user's actions, but does not appear to specify determining an action of the target device using a sensor. However, Irmler teaches a system the utilizes sensors on an object (i.e., a "walk-around character" in costume) to detect the actions of the object in order to trigger events in at least 0008, 0009, 0020-0026.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Imai by applying the technique of detecting the motion of an object with attached sensors as taught by Irmler to the user action detection portion of Imai. Motivation to combine Imai with Irmler comes from desire to trigger actions associated with a costumed mascot without having the wearer speak while being easy for the performer to operate (Irmler: 0007).
Claims 3, 6, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imai et al. (JP 2014-115897 A) in view of Matsuyuki et al. (EP 3 223 214 A1) in view of Irmler et al. (Pub. #: US 2014/0358263 A1) in view of Heikkinen (US 2018/0367959 A1).
Claim 3:
wherein the specific request is a request for participation in a social media group,
(Imai: 0107, 0199)
and the control unit is further configured to: control the communication unit to receive, from the terminal device, information regarding an approval to the specific request for the participation in the social media group;
(Imai teaches that the device is a simpler finding and approving of social media relationships in at least 0017-0019 and 0022-0024)

Imai does not appear to specify that the content provided to the user device comprises an advertisement. However, Heikkenen teaches that the content provided to a user device in response to an interaction with the device could comprise an advertisement in at least 0060, 0116, 0117, and 0136.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the content providing system of Imai with the sponsored content (i.e. advertisements) as taught by Heikkenen. Motivation to combine Imai with Heikkenen comes from the desire of an advertiser to increase the "attachment" of users to a brand (Heikkenen: 0060).
Claim 6:

Imai does not appear to specify that the detection unit detects the position of the target object and includes that information in the content request. However, Heikkenen teaches a system that determines the position of a device and sends that position to a server in a request for content in at least Figure 2b, 0101, and 0126.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the content providing system of Imai with the sponsored content (i.e. advertisements) using positioning information sent from the user device as taught by Heikkenen. Motivation to combine Imai with Heikkenen comes from the desire of an advertiser to increase the "attachment" of users to a brand (Heikkenen: 0060).
Claim 9:

(Imai: the request include information regarding an ID of advertisement information in at least 0055, 0079)
Imai does not appear to specify that the content provided to the user device comprises an advertisement.  Imai does not appear to specify that the advertisement is generated based on the request information. However, Heikkenen teaches that the content provided to a user device in response to an interaction with the device could comprise an advertisement in at least 0060, 0116, 0117, and 0136.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the content providing system of Imai with the sponsored content (i.e. advertisements) as taught by Heikkenen. Motivation to combine Imai with Heikkenen comes from the desire of an advertiser to increase the "attachment" of users to a brand (Heikkenen: 0060).
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imai et al. (JP 2014-115897 A) in view of Matsuyuki et al. (EP 3 223 214 A1) in view of Irmler et al. (Pub. #: US 2014/0358263 A1) in view of Hatasawa et al. (Pub. #: JP 2011-146048).
Claim 5:
Imai does not appear to specify "wherein the control unit is further configured to determine the degree of excitement as a value obtained by division of a degree of contact by a number of terminal devices surrounding the target object". However, Hatasawa teaches a technique of calculating the number of users that are engaged with an image area (analogous to the target object being sensed by contact sensors) and adjusting the display of a primary display area based on the proportion of users that are engaged with a particular image in at least 0045, 0061, 0073 which is analogous to switching the display to correspond to data from an area with the most user engagement or "excitement".
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Imai with the technique of determining the level of excitement of a group of users based on a division of the degree of contact (i.e. engagement) by the number of devices present. Motivation to do so comes from the desire of service providers to provide information reflective of the interests of the highest proportion of users (Hatasawa: 0001-0002).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT SNIDER whose telephone number is (571)272-9604.  The examiner can normally be reached on M-W: 9:00-4:30 Mountain (11:00-6:30 Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on (571)272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.S/Examiner, Art Unit 3688       

/KAMBIZ ABDI/Supervisory Patent Examiner, Art Unit 3688